Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to teach or reasonably suggest a plasma generating system comprising “a plasma stabilizer having a shape of a circular hollow cylinder and installed on a top side of the wavequide and protruding into the plasma cavity, a longitudinal direction of the plasma stabilizer being parallel to a rotational axis of the first vortex flow, wherein the one or more passageways of the adaptor are disposed on the bottom side of the wavequide”, in combination with the other limitations of the claim.
Dependent claims 2-10 are allowed by virtue of its dependency.
Regarding claim 11, the prior art fails to teach or reasonably suggest a plasma generating system comprising “a plurality of reactor systems coupled to the PLC by a daisy chain network, wherein the PLC is configured to send a command to each of the plurality of reactor systems by sending a signal via the daisy chain network”, in combination with the other limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831